--------------------------------------------------------------------------------

EXHIBIT 10.1


LEASE TERMINATION AGREEMENT
 
 
THIS LEASE TERMINATION AGREEMENT ("Agreement") is entered into as of the 30th
day of November, 2009, by and between LBA REALTY FUND-HOLDING CO. II, LLC, a
Delaware limited liability company ("Landlord"), on the one hand, and
PERFORMANCE CAPITAL MANAGEMENT, LLC, a California limited liability company
("Tenant"), on the other hand.
 
R E C I T A L S:
 
A.          Landlord and Tenant are parties to that certain Office Lease
Agreement dated July 17, 2006 (the "Lease"), pursuant to which Tenant currently
leases from Landlord the premises containing approximately 15,550 total rentable
square feet (the "Premises") within the building commonly known as 7001 Village
Drive, Buena Park, California, consisting of approximately 14,025 rentable
square feet commonly known as Suite 200 (the "Suite 200 Premises"), and
approximately 1,525 rentable square feet commonly known as Suite 255 ("Suite 255
Premises").
 
B.           The Term of the Lease is scheduled to expire on February 28, 2014
and Landlord and Tenant now desire to terminate the Lease early upon the terms
and conditions set forth in this Agreement.
 
C.           Defined terms which are used in this Agreement without definition
have the meanings given to them in the Lease.
 
In consideration of the mutual promises contained herein, the parties agree as
follows:
 
1            Tenant shall surrender exclusive possession of the Suite 200
Premises to Landlord on December 15, 2009 (the "Suite 200 Termination Date"),
and Tenant shall surrender exclusive possession of the Suite 255 Premises on May
31, 2010 (or sooner, upon no less than thirty [30] days prior written notice
from Tenant to Landlord) (the date upon which Tenant actually surrenders the
Suite 255 Premises being the "Suite 255 Termination Date").  The date upon which
Tenant has surrendered the entire Premises is hereafter sometimes referred to as
the "Termination Date."  Upon surrender of the Suite 200 Premises, provided
Tenant complies with the terms of this Agreement, the Lease shall be terminated
as to the Suite 200 Premises effective as of 11:59 p.m. Pacific Time on the
Suite 200 Termination Date.  Tenant hereby agrees to leave the Suite 200
Premises broom clean and in good order, condition and repair on or before the
respective Suite 200 Termination Date, and shall otherwise comply with the
provisions of the Lease regarding surrender of the Suite 200 Premises as if the
Term had expired as to the Suite 200 Premises as of the Suite 200 Termination
Date.  Tenant acknowledges that the vacation of the Suite 200 Premises by the
Suite 200 Termination Date is necessary for the re-letting of the Suite 200
Premises to a replacement tenant.  Accordingly, if Tenant fails to surrender
possession of the Suite 200 Premises by the Suite 200 Termination Date, and as a
result thereof, Landlord is delayed in delivering the Suite 200 Premises to a
replacement tenant willing to lease the Suite 200 Premises on terms acceptable
to Landlord, then in addition to Landlord's other remedies, Tenant shall be
deemed in hold over without Landlord's consent and Tenant shall pay hold over
rent to Landlord of two hundred percent (200%) of the current Monthly Base Rent
allocable to the Suite 200 Premises for each day beyond the Suite 200
Termination Date until Tenant surrenders the Suite 200 Premises.

 
-1-

--------------------------------------------------------------------------------

 

2            Notwithstanding the Suite 200 Termination Date, subject to
compliance with the terms of the Lease and this Agreement, Tenant shall continue
to be permitted to use through to the Suite 255 Termination Date, the Suite 255
Premises and the computer room located within the Suite 200 Premises consisting
of approximately 300 rentable square feet, and Tenant shall continue to pay
Monthly Base Rent, Additional Rent and all utilities and expenses relating to
the Suite 255 Premises and such computer room (including the costs of submetered
electricity for the computer room [the "Submetered Utilities"]) throughout such
period of continued use. Tenant shall surrender the Suite 255 Premises and the
computer room to Landlord no later than the Suite 255 Termination Date.  Tenant
acknowledges and agrees that the Monthly Rent applicable to the remainder of the
Premises (i.e., the Suite 255 Premises and the computer room) from and after
surrender of the Suite 200 Premises, shall be $3,793.07 per month, plus the cost
of the Submetered Utilities attributable to the computer room.


3            Upon surrender of the Suite 255 Premises and the computer room,
provided Tenant complies with the terms of this Agreement, the Lease shall be
terminated in its entirety effective as of 11:59 p.m. Pacific Time on the Suite
255 Termination Date.  Tenant hereby agrees to leave the Suite 255 Premises and
the computer room broom clean and in good order, condition and repair on or
before the respective Suite 255 Termination Date, and shall otherwise comply
with the provisions of the Lease regarding surrender as to the Suite 255
Premises and the computer room as if the Term had expired as to all such space
as of the Suite 255 Termination Date.  Tenant acknowledges that the vacation of
the Suite 255 Premises and the computer room by the Suite 255 Termination Date
is necessary for the re-letting of the Suite 255 Premises to a replacement
tenant.  Accordingly, if Tenant fails to surrender possession of the Suite 255
Premises and the computer room by the Suite 255 Termination Date, and as a
result thereof, Landlord is delayed in delivering the Suite 255 Premises or the
computer room to a replacement tenant willing to lease the Suite 255 Premises or
computer room on terms acceptable to Landlord, then in addition to Landlord's
other remedies, Tenant shall be deemed in hold over without Landlord's consent
and Tenant shall pay hold over rent to Landlord of two hundred percent (200%) of
the current Monthly Base Rent allocable to the Suite 255 Premises and/or
computer room, for each day beyond the Termination Date until Tenant surrenders
the Suite 255 Premises and/or the computer room, as applicable.


4            Nothing herein shall serve to release Tenant from its obligations
to timely pay Rent, including Monthly Base Rent and estimated Additional Rent,
as to the Suite 200 Premises prior to the Suite 200 Termination Date and as to
the Suite 255 Premises and the computer room prior to the Suite 255 Termination
Date.


5            As consideration for Landlord's agreement to terminate the Lease
early, Tenant shall:
 
(a)         pay to Landlord the sum of Two Hundred Thirty-Three Thousand Three
Hundred Fifty-Four and 75/100ths Dollars ($233,354.75) (the "Termination
Fee").  Landlord and Tenant agree that provided Tenant is not in default under
the Lease and Tenant's existing security deposit has not been applied by
Landlord to any Tenant default, then, notwithstanding the terms of the Lease to
the contrary, Landlord shall apply the existing unused portion of the security
deposit in the amount of $33,354.75 towards partial payment of the Termination
Fee and Tenant hereby waives all of Tenant's right and interest in and to the
Security Deposit.  The remainder of the Termination Fee in the amount of
$200,000.00 shall be paid to Landlord as follows: (i) on or before January 5,
2010, Tenant shall pay to Landlord in cash or other immediately available funds,
the sum of $50,000.00; and (ii) the balance of the Termination Fee in the amount
of $150,000.00 (the "Remaining Termination Fee") shall be payable by Tenant in
equal monthly payments of $25,000.00 commencing February 1, 2009 and continuing
through to the Suite 255 Termination Date (i.e., in any event due and payable in
full no later than May 31, 2010), provided, Tenant shall pay concurrently with
its last monthly payment of the Remaining Termination Fee interest on the
Remaining Termination Fee amount at 10% per annum calculated based upon the
timing of each monthly installment of the Remaining Termination Fee. As further
consideration, concurrently with the execution of this Agreement, Tenant shall
execute and deliver to Landlord the original Promissory Note in the form
attached hereto as Exhibit "A" (the "Note"), providing for the timely payment of
the Remaining Termination Fee as provided herein.

 
-2-

--------------------------------------------------------------------------------

 

(b)         assign and deliver to Landlord, as of the Termination Date, all of
the systems furniture, including cubicles and chairs (collectively, the
"Furniture") currently in place within the Premises, as shown on the plan
attached hereto as Exhibit "B", which shall be in good order and condition,
subject to original wear and tear.  Accordingly, all of such Furniture shall
remain within the Premises and shall not be removed by Tenant on the Termination
Date.  Tenant represents and warrants to Landlord that the Furniture is free and
clear of any liens and encumbrances, and Tenant owns the Furniture outright and
has the right to assign the Furniture to Landlord. Tenant hereby agrees to
indemnify, protect, defend and hold harmless Landlord and Landlord's affiliates,
members, officers, directors, employees and agents, and their predecessors,
successors and assigns from and against any and all claims, damages and losses
relating to such Furniture.


6            Tenant hereby represents and warrants to Landlord that Tenant has
(a) the power and authority to enter into this Agreement and the Note, and to
undertake the obligations and enforcement hereof and under the Note, (b)
terminated any and all prior assignments of any of its interests under the
Lease, any sublease of any of the Premises and the Furniture, and (c) obtained
all consents of third parties required for the effectiveness of this Agreement,
the Note and/or the termination of the Lease.
 
7            Landlord hereby agrees that subject to Tenant's surrender of the
Premises on the Termination Date as provided herein, delivery of the original
executed Promissory Note in accordance with the terms of this Agreement, and
timely payment of the Termination Fee, the Lease will be deemed terminated in
its entirety as of 11:59 p.m. Pacific Time on the Termination Date. Each of
Landlord and Tenant for themselves, their affiliates, successors and assigns
hereby release and discharge and agrees to hold the other party and each of the
other party's members, shareholders, officers, directors, agents and employees,
and each of their respective predecessors, successors, assigns and the
employees, shareholders, officers, directors, agents and employees, jointly and
severally, free and harmless from any and all claims, demands, causes of action,
losses, expenses, obligations, damages, attorneys' fees, costs and liabilities
of any nature whatsoever (collectively "Claims"), whether or not now known,
suspected or claimed, which Tenant or Landlord (or any individual or entity
acting through Tenant or Landlord) ever had, now has or may claim to have,
against Landlord or any of Landlord's Parties resulting from, arising out of or
related to the Lease or the Premises (the "Release"), except for those
obligations under the Lease that by their terms are intended to survive the
termination of the Lease.  The foregoing release shall not extend to the
obligations of either party under this Agreement.


8.           Tenant acknowledges that it may hereafter discover facts different
from or in addition to those it now knows or believes to be true with respect to
the Claims which are the subject of the Release set forth in Paragraph 7 above,
and Tenant expressly agrees to assume the risk of the possible discovery of
additional or different facts, and agrees that the Release shall be and remain
effective in all respects, regardless of such additional or different facts.

 
-3-

--------------------------------------------------------------------------------

 

9            Tenant understands and agrees that it expressly waives and
relinquishes all rights and benefits, if any, it may have under Section 1542 of
the California Civil Code with respect only to the Claims which are the subject
of the Release set forth in Paragraph 7 above. California Civil Code Section
1542 reads as follows:


"§1542 [CERTAIN CLAIMS NOT AFFECTED BY GENERAL RELEASE.] A GENERAL RELEASE DOES
NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM OR HER
MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR."
 
             [initials]            
Tenant's Initials
 
10          Time is of the essence of this Agreement.  The provisions of this
Agreement shall be construed and enforced in accordance with the laws of the
State of California. Each party hereto acknowledges that (i) each party hereto
is of equal bargaining strength; (ii) each such party has actively participated
in the drafting, preparation, and negotiation of this Agreement; (iii) each such
party has had the opportunity to consult with such party's attorneys and
advisors relative to entering into this Agreement; and (iv) any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party shall not apply in the interpretation of this Agreement, any
portion hereof or any amendments hereto.


11          This Agreement shall inure to the benefit of and shall bind the
parties hereto and their respective personal representatives, successors and
assigns.


12          This Agreement contains the entire understanding between the parties
hereto with respect to the subject matter hereof and supersedes any and all
prior or other contemporaneous understandings, correspondence, negotiations, or
agreements between them respecting the within subject matter. No alterations,
modifications, or interpretations hereof shall be binding unless in writing and
signed by all the parties hereto.


13          Should any litigation be commenced between the parties hereto or
their representatives concerning any provision of this Agreement or the Lease or
the rights and duties of any person or entity in relation thereto, the party
prevailing in such litigation, whether by out-of-court settlement or final
judgment, shall be entitled, in addition to such other relief as may be granted,
to a reasonable sum as and for attorneys' fees incurred in such litigation and
any appeals in connection therewith.  Any judgment or order entered in any final
judgment shall contain a specific provision providing for the recovery of all
costs and expenses of suit, including, without limitation, actual attorneys'
fees and costs and expenses incurred in connection with (i) enforcing,
perfecting and executing such judgment; (ii) post-judgment motions; (iii)
contempt proceedings; (iv) garnishment, levee, and debtor and third-party
examinations; (v) discovery; and (vi) bankruptcy litigation.


14.         Any agreement to pay any amount and any assumption of liability
herein contained, express or implied, shall be only for the benefit of the
parties hereto and their respective successors and assigns, and such agreements
and assumptions shall not inure to the benefit of the obligees of any
indebtedness or any other party, whomsoever, deemed to be a third-party
beneficiary of this Agreement.

 
-4-

--------------------------------------------------------------------------------

 

15          Each party hereto covenants to execute, with acknowledgment,
verification, or affidavit, if required, any and all documents and writings, and
to perform any and all other acts, that may be necessary or desirable to
implement, accomplish, and/or consummate the terms of this Agreement.


16          Every provision of this Agreement is intended to be severable.  If
any term or provision hereof is illegal or invalid for any reason whatsoever,
then such illegality or invalidity shall not affect the validity of the
remainder of this Agreement.


17          No consent or waiver, express or implied, by Landlord to or of any
breach or default by Tenant in the performance by Tenant of Tenant's obligations
hereunder shall be deemed or construed to be a consent or waiver to or of any
other breach or default in the performance by Tenant.  Failure on the part of
Landlord to complain of any act or failure to act of Tenant or to declare Tenant
in default, irrespective of how long such failure continues, shall not
constitute a waiver by Landlord of Landlord's rights hereunder.


18          Except to the extent required by its operating agreements, any
taxing authorities, applicable Securities and Exchange Commission requirements,
and/or any applicable Federal or State securities laws, Tenant agrees that
neither Tenant nor its agents or any other parties acting on behalf of Tenant
shall disclose any matters set forth in this Agreement or disseminate or
distribute any information concerning the terms, details or conditions hereof to
any person, firm or entity without obtaining the express written consent of
Landlord.


19          This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
TENANT:
 
PERFORMANCE CAPITAL MANAGEMENT, LLC,
a California limited liability company
 
 
By:
/s/ David J. Caldwell  
 
   
Name:
David Caldwell        
Title:
Chief Operations Officer  

 
 
Signatures continued on following page

 
-5-

--------------------------------------------------------------------------------

 

LANDLORD:
 
LBA REALTY FUND – HOLDING CO. II, LLC
a Delaware limited liability company
 
By:           LBA Realty Fund, L.P.
 a Delaware limited partnership,
 its sole Member and Manager


By:           LBA Management Company LLC,
 a Delaware limited liability company,
 its General Partner


By:           LBA Inc.
 a California corporation
 its Manager
 
 
By:
  /s/ Perry Schonfeld  
 
   
Name:
  Perry Schonfeld        
Title:
  Authorized Signatory  

 
 

For LBA Office Use Only:  Prepared & Reviewed by:    [initials]



 
-6-

--------------------------------------------------------------------------------

 
   
EXHIBIT "A"
 


UNSECURED PROMISSORY NOTE
 
$150,000.00
Buena Park, California
November 30th, 2009



 
FOR VALUE RECEIVED, and upon the terms and conditions contained herein, the
undersigned, PERFORMANCE CAPITAL MANAGEMENT, LLC, a California limited liability
company ("Performance"), having an address at 7001 Village Drive, Suite 255,
Buena Park, California 90621, ("Maker"), hereby promises to pay to the order of
LBA REALTY FUNDHOLDING CO. II, LLC, a Delaware limited liability company
("Holder"), at Holder's address at c/o LBA Realty, 17901 Von Karman, Suite 950,
Irvine, California  92614, Attn: Asset Manager-The Village, or such place as the
Holder may from time to time designate in writing, the principal sum of One
Hundred Fifty Thousand ($150,000.00), together with interest at the rate of ten
percent (10%) simple interest per annum on the unpaid principal from the date of
this Note.
 
1           Payments/Maturity Date. The principal sum of One Hundred Fifty
Thousand ($150,000.00) shall be due and payable in equal monthly installments of
Twenty Five Thousand Dollars ($25,000.00) commencing December 1, 2009 and
continuing on the first day of each month until paid in full. The entire unpaid
principal balance together with interest thereon at 10% per annum calculated
based upon the timing of each monthly installment of principal paid shall be due
and payable on or before the date (the "Maturity Date") which is the earlier of:
(a) May 31, 2009, or (b) the date on which Tenant (defined below) vacates the
Premises (defined below) in compliance with the terms of that certain Lease
Termination Agreement (the "Termination Agreement") executed concurrently
herewith by and between Holder, as Landlord, and Performance, as Tenant, with
respect to those premises commonly known as Suites 200 and 255 containing 15,550
rentable square feet (the "Premises"), within the building located at 7001
Village Drive, Buena Park, California.


2           Unsecured Obligation. The indebtedness evidenced by this Note is an
unsecured obligation of Maker to Holder.


3           Application of Payments. All payments shall be applied (i) first to
the payment of interest on the unpaid principal balance of this Note, and (ii)
second to the payment of the principal balance owing under this Note.  Principal
and interest are payable in lawful money of the United States of America.


4           Prepayment. This Note may be prepaid in full or in part at any time
or from time to time without the prior written consent of Holder.


5           Event of Default.  Maker's failure to pay any payment of principal
and interest on the applicable payment date and the remaining balance of
principal and interest, and all other amounts due hereunder on the Maturity Date
shall constitute an Event of Default and upon such Event of Default, Holder can
pursue all remedies under the law to recover on this Note.


6.          Default Interest. Maker agrees that upon the occurrence of an Event
of Default under this Note, Holder shall be entitled to receive and Maker shall
pay interest on the entire outstanding principal balance of this Note at a per
annum rate equal to the lesser of (a) ten percent (10%) or (b) the maximum
interest rate which Maker may by law pay (the "Default Rate").  The Default Rate
shall be computed from the occurrence of such Event of Default until the date
upon which all amounts due to Holder under the Note are paid in full. This
Section 6, however, shall not be construed as an agreement or privilege to
extend the date of the payment of the amounts due under this Note, nor as a
waiver of any other right or remedy accruing to Holder by reason of the
occurrence of any Event of Default hereunder.

 
EXHIBIT "A"

--------------------------------------------------------------------------------

 

7           Severability. Every provision of this Note is intended to be
severable.  If any term or provision hereof is declared by a court of competent
jurisdiction to be illegal or invalid, such illegal or invalid term or provision
shall not affect the balance of the terms and provisions hereof, which terms and
provisions shall remain binding and enforceable.


8           Choice of Law. This Note shall be governed by and construed in
accordance with the internal laws of the State of California, except to the
extent that Federal laws may preempt the laws of the State of California.


9.          Notices. All notices and other communications under this Note are to
be in writing, addressed to the respective parties at the addresses set forth on
Page 1 hereof, and shall be deemed to have been duly given (a) upon delivery, if
delivered in person with receipt acknowledged by the recipient thereof, (b) one
(1) business day after having been deposited for overnight delivery, fee
prepaid, with any reputable overnight courier service, or (c) three (3) business
days after having been deposited in any post office or mail depository regularly
maintained by the U.S. Postal Service and sent by registered or certified mail,
postage prepaid, return receipt requested.


Each party may establish a new address from time to time by written notice to
the other given in accordance with this Section; provided, however, that no such
change of address will be effective until written notice thereof is actually
received by the party to whom such change of address is sent.  Notice to
additional parties now or hereafter designated by a party entitled to notice are
for convenience only and are not required for notice to a party to be effective
in accordance with this Section.


10         Modification. This Note may be modified only by a writing signed by
both Holder and Maker.


11         Waivers. The right to plead any and all statutes of limitation as a
defense to any demand on this Note, or on any guarantee hereof, if any, or to
any agreement to pay the same, or to any demand, or other instrument securing
this Note, by Maker or any endorsers, guarantors or sureties is expressly waived
by each and all of said parties.  Maker waives diligence, demand, presentment
for payment, protest and notice of any kind or nature, including of dishonor,
protest, nonpayment, intent to accelerate and acceleration.  Without discharging
or in any way affecting the liability of the Maker, the Maker hereby consents to
any and all extensions of this Note as Holder may in its sole discretion grant
from time to time, to the release of all or any part of the security for the
payment hereof and to the release of any party liable for repayment of the
obligations hereunder.  Maker further waives exhaustion of legal remedies and
the right to plead any and all statutes of limitations as a defense to any
demand on this Note, or to any agreement to pay the same.  If more than one
person or entity is executing this Note then all of the obligations herein
contained shall be considered the joint and several obligations of each of the
undersigned.


12.        Usury Savings. Notwithstanding anything to the contrary contained in
this Note, in no event shall the total of all interest or other charges payable
under this Note that are or could be held to be in the nature of interest exceed
the maximum legal rate of interest.  Should Holder receive any payment that is
or would be in excess of that permitted to be charged under applicable law, then
such payment shall be deemed to have been made in error and shall automatically
be applied to reduce the principal sum outstanding under this Note.

 
EXHIBIT "A"

--------------------------------------------------------------------------------

 

13         Costs of Collection.  Maker promises to pay all costs, expenses and
attorneys' fees paid or incurred by Holder or adjudged by a court for (1)
reasonable costs of collection, costs, expenses and reasonable attorneys' fees
paid or incurred in connection with the collection or enforcement of this Note,
whether or not suit is filed; and (2) reasonable costs of suit and such sum as
the Court may adjudge as reasonable attorneys' fees in an action to enforce
payment of this Note or any part of it.


14         Binding Effect. The terms and provisions of this Note shall be
binding upon and inure to the benefit of Maker and Holder and their respective
heirs, executors, legal representatives, successors, successors and assigns,
whether by voluntary action of the parties or by operation of law.


[NO FURTHER TEXT ON THIS PAGE; SIGNATURES ON FOLLOWING PAGE]

 
EXHIBIT "A"

--------------------------------------------------------------------------------

 

Executed as of the date first written above.


"MAKER"


PERFORMANCE CAPITAL MANAGEMENT, LLC,
a California limited liability company


 
By:
/s/ David J. Caldwell  
 
   
Name:
David Caldwell        
Title:
Chief Operations Officer  

 
 
By:
   
 
   
Name:
         
Title:
   

 
 
EXHIBIT "A"

--------------------------------------------------------------------------------

 


EXHIBIT "B"
 
DEPICTION OF FURNITURE
 
[furniture.jpg]

 
 
EXHIBIT "B"


--------------------------------------------------------------------------------